Citation Nr: 1448945	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  04-38 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active duty service from April 1982 to November 1987.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

In February 2005, the Veteran testified before a Decision Review Officer (DRO) at the RO as to the instant claim.  A hearing transcript has been associated with the claims file.

The Board remanded the instant matters, as well as claims for service connection for a bilateral wrist disorder and chronic post-operative left first metatarsophalangeal joint disorder, in May 2007 and in October 2011.  In January 2014, the agency of original jurisdiction (AOJ) granted the claims for service connection for surgical resection of the left first metatarsophalangeal joint as well as right and left carpal tunnel syndrome.  As the January 2014 rating decision represents a full grant of the benefits sought with respect to these issues, and the Veteran has not submitted any notice of disagreement (NOD) as to the assigned effective dates or disability ratings, the issues are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.   A review of the documents in Virtual VA reveals a September 2014 Brief of Appellant submitted by the Veteran's representative as well as VA treatment records dated through December 2013; such records were considered in the December 2013 supplemental statement of the case (SSOC).  A review of the documents in VBMS reveal a July 2014 Application for Disability Compensation and Related Compensation Benefits.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In a July 2014 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ), the Veteran filed claims for service connection for a gastrointestinal condition and a skin condition as secondary to service-connected lumbar spine disability.  The Veteran's representative raised the issue of entitlement to automobile or and adaptive equipment in a January 2014 statement.  Finally, in a January 2014 statement, the Veteran raised the issue of entitlement to special monthly compensation based upon the loss of use of the foot.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and [they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran is in receipt of compensation for a permanent and total service-connected disability due to post-surgical fusion lumbosacral spine with minor compression deformity at T7 and T9 which so affects the functions of balance or propulsion as to preclude locomotion without the aid of crutches, canes and/or a wheelchair.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a certificate of eligibility for assistance in acquiring specially adapted housing are met. 38 U.S.C.A. §§ 2101, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.809 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the fully favorable disposition of this claim, the Board finds that all notification and development action needed to fairly adjudicate such claim has been accomplished.

The Veteran contends that he is in need of specially adapted housing or a special home adaptation grant.  Specifically, he has requested to have rails/bars installed on his stairs and toilet, to have a ramp installed in his home and his door frames lowered.  He has also requested shower section in his house where he can enter with prosthetic aids, sit, and effectively cleanse himself.  He states that he had lost his balance and/or slipped in the bathtub on numerous occasions, each time narrowly avoiding a major injury.  He further asserts that his immobility and difficulties balancing are due to his service-connected disabilities

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(a), (b). 

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issue to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(1); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands. See 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a. 

38 C.F.R. § 3.809a(a) provides that a veteran who first establishes entitlement under this section and who later becomes eligible for a certificate of eligibility under 38 C.F.R. § 3.809 may be issued a certificate of eligibility under § 3.809.  However, no particular type of adaptation, improvement, or structural alteration may be provided to a veteran more than once.

The Board observes that, during the course of this appeal, VA regulations for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010).  As the claim may be granted under the older provisions, the Board need not discuss the revised criteria.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  See 38 C.F.R.                  § 3.809(d). 

The term "loss of use" of a foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc...in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63. 

In adjudicating a claim for VA benefits, VA is responsible for determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The facts of this case may be briefly summarized.  The Veteran sustained multiple back injuries during service and underwent a posterolateral fusion with L5 posterolateral foraminotomies in December 1987.   Following surgery, he developed numerous complications.  Service connection was eventually awarded for such complications, to include: surgical resection left 1st metatarsophalangeal joint with metatarsalgia, a right elbow strain, a left elbow strain, a right wrist strain, a left wrist strain, right carpal tunnel syndrome, left carpal tunnel syndrome, a left shoulder strain and a left knee strain.  In addition, service connection had been awarded for various surgical scars to the iliac crest, left first metatarsophalangeal joint, right wrist and left wrist.

In addition, the Veteran was awarded a total disability rating based on individual unemployability (TDIU) due to his service-connected lumbar spine disability in a February 1989 rating decision, effective March 1, 1988.  The AOJ certified that the records showed that the Veteran was in receipt of compensation due to disabilities rated as 100 percent "totally and permanently disabled" in September 2006.

VA treatment records and VA examination reports prior to 2003 showed the Veteran utilized a cane or crutches due to his service-connected lumbar spine disorder.  A November 2002 VA treatment record showed that the Veteran had been ambulating either with crutches or a cane since 1987 and that he had started to use crutches more frequently in recent months to relieve pressure on his back.  

However, after 2003, the clinical evidence of record shows that the Veteran ambulated with the use of crutches, a cane and/or a wheelchair.  A March 2004 VA aid and attendance report found that the Veteran had poor balance secondary to a painful lower back and that he utilized crutches.  A December 2004 private treatment record from Dr. M. J. R. indicated that the Veteran required crutches and medication to perform his activities of daily living and that he would benefit from a household adaption such as ramps and bathroom safety bars as such would help him to safely ambulate and avoid falls.  A November 2010 VA treatment note indicated that the Veteran was ambulatory with assistive devices and that there were no gait or balance problems.

A February 2013 VA aid and attendance examination report indicated that the Veteran occasionally used a wheelchair and/or a cane but constantly used crutches and/or a brace to ambulate.  The examiner noted that the Veteran was able to walk without the assistance of another person for only a few hundred yards and that such ambulation required the use of two crutches.  The examiner found that the Veteran's service-connected lumbar spine disorder manifested as limitation of motion, spinal deformity and weakness in the legs, which resulted in muscle weakness and lack of coordination in the lower extremities.  Weight-bearing, propulsion, and balance were found to be abnormal due to poor gait.  The examiner found that the Veteran had partial loss of use of his legs due to his service-connected lumbar spine disorder and that he must use crutches, a cane or a wheelchair to ambulate due to lower extremity weakness and pain.

Considering the pertinent evidence in light of the applicable criteria, and resolving all reasonable doubt in the Veteran's favor, the Board finds that competent, probative evidence supports a finding that the Veteran is entitled to a certificate of eligibility for assistance in acquiring specially adapted housing.  In this respect, the Veteran is in receipt of compensation for permanent and total service-connected disability due to a lumbosacral spine post-surgical fusion and the collective lay and medical evidence indicates that that disability, that together with residuals of the back injury (namely, weakness and pain in the lower extremities) so affects the functions of balance or propulsion as to preclude locomotion without the aid of crutches, canes and/or a wheelchair.

The dispositive issue on appeal concerns whether the Veteran has the loss, or loss of use, of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  Here, the Veteran is service connected for post surgical fusion lumbosacral spine with minor decompression deformity T7 and T9 and the February 2013 VA examiner opined that the Veteran was unable to ambulate without crutches, canes, and/or a wheelchair due to his service-connected lumbar spine disorder.  The "preclude locomotion" loss of use standard under 38 C.F.R. § 3.809(d) is more expansive than the "loss of use" standard of 38 C.F.R. 
§ 3.350(a)(2).  The language of 38 C.F.R. § 3.809 is clear that the more expansive loss of use standard is applicable to the home adaptation criteria as it was explicitly stated in the regulatory language.  In resolving any doubt in favor of the Veteran, the Board finds the evidence is at least in equipoise as to whether his service-connected disabilities, specifically post surgical fusion lumbosacral spine with minor decompression deformity T7 and T9, manifest in the loss of use of one or both lower extremities as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.809; Gilbert, supra.  As such, entitlement to a certificate for assistance in acquiring specially adapted housing is granted.

An award of a certificate of eligibility for assistance in acquiring specially adapted housing is a greater benefit than a certificate of eligibility for assistance in acquiring a special home adaptation grant.  As a certificate of eligibility for assistance in acquiring specially adapted housing has been awarded, and the law precludes the award of both benefits, the question of the Veteran's entitlement to a special home adaptation grant has been rendered moot.











ORDER

A certificate of eligibility for assistance in acquiring specially adapted housing is granted, subject to the laws and regulations governing payment of monetary benefits.


____________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


